Van Dusen, J.,
None of the arguments made by the except-ants are convincing that this case is an exception to the general rule (prior to the Act of June 29, 1923, P. L. 914) that heirs or next of kin of the testator to whom gifts are made in a will are to be ascertained as of his death, though possession is postponed to admit of an intermediate estate and though the person who is next of kin also takes the intermediate estate. See Tatham’s Estate, 250 Pa. 269.
The exceptions are dismissed and the adjudication is confirmed absolutely.
Henderson, J., did not sit.